Title: To Thomas Jefferson from James Wilkinson, 1 September 1800
From: Wilkinson, James
To: Jefferson, Thomas



Sir
City of Washington Sept. 1st. 1800

I will rely on your goodness to excuse this intrusion produced by my desire to prevent interpretations, which I should be sorry to merit—
Your Letter of the 16th. Jany:, after some considerable lapse of time, reached my Hands at Natchez, & was answered by a Mr. Nolan, anterior to my departure from thence in May—
I had then cause for belief that Mr. N. would have presented Himself to you, long before this period, but a Letter which I have received from Kentucky, has induced a contrary apprehension, & hence the present trespass—
I left New Orleans on the 5th of June, at which time neither Mr. Clark or myself, had heard aught of the Boats, promised you by Mr M. Brown.—
The reperusal of your Letter Exposes to me my mistake of Nation & place—I am truly ashamed of the blunder, & have no apology to offer for it, except that the busy bloody Scenes of the Old World, had so fastened on my Mind, as to mislead my attentions to the ancient City, instead of the Infant Village of Palmyra—
I have in my possession a few productions of Nature & of Art, with several original modern Manuscripts of some Interest, which I am desirous to Submit to you, and as my continuance here & my future  destination, appear equally precarious, I wish to be informed with whom I may deposit them, and should you think proper to direct me, I will thank you to put your Letter under cover to Col. Saml Hanson, Cashier of the Bank of Columbia Geo. Town.—
Colo. Orr who informs me he intends to visit you, in his route to Kentucky, has promised to call & take charge of this Letter—
With perfect respect & sincere attachment, I am Sir Your Obliged & Obedient Servant

Ja. Wilkinson

